Citation Nr: 0801535	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-41 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


 Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a combat veteran who served on active duty 
in the United States Marine Corps from January 1954 to 
January 1956 and from November 1961 to May 1971.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2004 rating decision of the Los Angeles Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 2007 a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, it does not appear that the RO sent the 
veteran a VCAA letter pertaining to his claim for automobile 
and adaptive equipment (notably an April 2005 letter 
addressed a claim for "loss of use of extremities" rather 
than a claim for automotive and adaptive equipment).  Thus, 
on Remand the veteran should receive a specific VCAA notice 
letter pertaining to his automobile and adaptive equipment 
claim, which specifically notifies him of the evidence 
necessary to substantiate this claim.  

Additionally, the Board notes that to warrant entitlement to 
automobile and adaptive equipment under 38 U.S.C.A. § 
3901(a), the evidence must demonstrate a service-connected 
disability resulting in the loss, or permanent loss of use, 
of one or both feet or one or both hands; or, permanent 
impairment of vision in both eyes, resulting in (1) vision of 
20/200 or less in the better eye with corrective glasses, or, 
(2) vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye. 38 C.F.R. 
§ 3.808(a) (2007).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 (2007) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. 

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2007).

The medical evidence currently of record does not appear to 
establish that the veteran has sufficient impairment to meet 
the 38 C.F.R. § 3.808 criteria above.   A June 2006 letter 
from VL, however, did note severely limited functioning in 
the lower extremities.  Then, at his September 2007 Board 
hearing the veteran essentially testified that his 
functioning had deteriorated even further, effectively 
resulting in loss of use of the feet and hands.  Thus, on 
remand, the veteran should be afforded a contemporaneous VA 
examination, which assesses whether he now meets any of the 
applicable criteria for entitlement to automobile and 
adaptive equipment under 38 C.F.R. § 3.808 (notably the 
veteran has not alleged that he meets the 38 C.F.R. § 3.808 
visual impairment criteria).  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Federal Circuit 
(specifically including notice of the 
evidence necessary to substantiate his 
claim for automobile and adaptive 
equipment; notice of his and VA's 
responsibilities in claims development 
and notice to submit everything in his 
possession pertinent to his claim).

2.  The veteran should be afforded a VA 
orthopedic and neurologic examination to 
ascertain the extent of impairment 
attributable to his service-connected 
disabilities with respect to any possible 
loss of use of any extremity.  The 
examiner should report whether the 
veteran retains effective function in 
each foot and hand or whether he would be 
equally well served by an amputation 
stump at the site of election below the 
knee or elbow with use of a suitable 
prosthetic appliance. The determination 
must be made on the basis of the actual 
remaining function of the feet and hands, 
that is, whether the acts such as 
grasping, manipulation, etc, in the case 
of the hands, or balance, propulsion, 
etc., in the case of the feet can be 
accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner should also indicate whether the 
veteran has any ankylosis of the knee or 
hips due to service connected disability.  
Any indicated tests and studies should be 
performed. The claims folder should be 
made available to the examiner for review 
in connection with the examination.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



